                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JAMES MCCURDY,
                                  11                                                      Case No. 17-01043 BLF (PR)
                                                        Plaintiff,
                                  12                                                      ORDER GRANTING MOTION FOR
Northern District of California




                                                  v.                                      SUMMARY JUDGMENT
 United States District Court




                                  13

                                  14       M. RIVERO, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 118)
                                  16

                                  17

                                  18           Plaintiff, a California inmate, filed the instant pro se civil rights action pursuant to
                                  19   42 U.S.C. § 1983 against prison officials at various institutions. The Court found the
                                  20   amended complaint, (Docket No. 11, hereinafter “Am. Compl.”), stated cognizable claims
                                  21   under the Eighth Amendment and ordered Defendants to file a motion for summary
                                  22   judgment or other dispositive motion.1 (Docket No. 13.)
                                  23
                                       1
                                  24     The Court granted in part a motion for summary judgment based on failure to exhaust
                                       administrative remedies filed by San Quentin State Prison (“SQSP”) Defendants Alvarez,
                                  25   Deal, Devers, Leighton, Pratt, Tootell, and Wu, along with Pelican Bay State Prison
                                       (“PBSP”) Defendants Jacobsen, McLean, and Thomas, and joined in by Defendants Lee
                                  26   and Rivero. (Docket No. 104 at 15, 18, 29.) The Court found the only exhausted claims
                                       were the following: (1) claim against Defendant Deal at SQSP for discontinuing his
                                  27   tramadol medication; and (2) claim against Defendant Thomas at PBSP for improperly
                                       discontinuing his pain, cramping, diarrhea, and indigestion medications. (Id.) The Court
                                  28   also granted Defendants’ motion to dismiss for improper joinder of claims and parties and
                                       directed Plaintiff to file notice which of the two exhausted claims he wished to pursue.
                                   1            Defendant Dr. B. Deal filed a motion for summary judgment on the grounds that he
                                   2   did not discontinue Plaintiff’s prescription for tramadol, there are no genuine disputes on
                                   3   any material fact with respect to the medical treatment that Plaintiff received, and
                                   4   Defendant is entitled to qualified immunity. (Docket No. 118, hereinafter “Mot.”2)
                                   5   Plaintiff filed an opposition along with exhibits in support thereof, (Docket No. 136, Exs.
                                   6   A-E), as well as a sworn declaration, (Docket No. 141, Ex. A3). Defendant filed a reply.
                                   7   (Docket No. 139.)
                                   8            For the reasons stated below, Defendant’s motion for summary judgment is
                                   9   GRANTED.
                                  10

                                  11                                           DISCUSSION
                                  12   I.       Statement of Facts4
Northern District of California
 United States District Court




                                  13            Plaintiff arrived at SQSP on June 24, 2014, and remained there until he was
                                  14   transferred to another prison on January 22, 2015. (Tootell Decl. ¶ 6; Am. Compl. at 26.)
                                  15   From October 30, 2014 to December 4, 2014, Plaintiff was temporarily transferred to Napa
                                  16

                                  17   (Id.) Plaintiff filed notice that he wished to proceed with the claim against Defendant Deal
                                       for discontinuing his tramadol medication and have the claim against Defendant Thomas
                                  18   severed and opened as a separate action. (Docket No. 106.) Accordingly, the Court
                                       ordered briefing to proceed on the claim against Defendant Deal in this action. (Docket
                                  19   No. 107.) The claim against Defendant Thomas was severed and opened as a separate
                                       action. (Id.)
                                  20   2
                                         In support of his motion, Defendant provides the declarations of the following: E.
                                  21   Tootell, who was the Chief Medical Executive at SQSP during the relevant period, along
                                       with exhibits containing authenticated copies of documents from Plaintiff’s medical
                                  22   records, (Docket Nos. 118-1, 118-2); Defendant B. Deal along with exhibits containing
                                       authenticated copies of documents from Plaintiff’s medical records, (Docket Nos. 118-3,
                                  23   118-4); and counsel Zewugeberhan Desta along with an exhibit containing an
                                       authenticated copy of Plaintiff’s “Offender Appointments” record, (Docket Nos. 118-5,
                                  24   118-6).
                                       3
                                  25    The Court denied Plaintiff an opportunity to file a sur-reply under Local Rule 7-3(d) but
                                       permitted him to file a properly sworn declaration in support of his opposition. (See
                                  26   Docket Nos. 143, 144.)
                                       4
                                  27       The following facts are not disputed unless otherwise stated.

                                  28                                                   2
                                   1   County Jail to attend a criminal court proceeding. (Am. Compl. at 24.) Accordingly,
                                   2   Plaintiff was housed at SQSP for less than six months during which time he received
                                   3   treatment for his medical and mental health needs as summarized below.
                                   4           A.     Medical Care
                                   5           Before his transfer to SQSP on June 24, 2014, Plaintiff had a prescription for
                                   6   Ultram (tramadol) 50 mg from a county jail, where he was previously incarcerated, to treat
                                   7   his chronic abdominal pain. (Tootell Decl. ¶¶ 6, 8, Ex. A at MCCURDY-MSJ 0151-02.)
                                   8   Tramadol, which is a generic name for Ultram, is a centrally acting synthetic opioid
                                   9   analgesic, which has narcotic effects and has been classified as having addiction potential.
                                  10   (Id. ¶ 7.) Tramadol is a “non-formulary,” category IV controlled substance, per the
                                  11   California Correctional Health Care Services (“CCHCS”) Formulary guidelines. (Id.)
                                  12   CDCR medical providers are encouraged to use the drugs listed in the CCHCS formulary,
Northern District of California
 United States District Court




                                  13   and the pharmacy must dispense generic equivalents when available. (Id.) If there is not a
                                  14   suitable agent on the formulary medication list for an inmate, a medical provider may
                                  15   provide a drug that is non-formulary on a patient-specific basis, but only after submitting a
                                  16   request and receiving approval from the Facility Medical Authority (“FMA”). (Id.)
                                  17           Upon his arrival at SQSP on June 24, 2014, Plaintiff was seen and evaluated by a
                                  18   registered nurse. (Id. ¶ 8, Ex. A at MCCURDY-MSJ 0100-03.) The nurse completed
                                  19   McCurdy’s initial health screening and documented it in a CDCR 7277 form. (Id.) The
                                  20   nurse noted on the form that Plaintiff had a history of on-and-off abdominal pain and had
                                  21   prescriptions for Neurontin (gabapentin) and Ultram/tramadol from a previous provider.
                                  22   (Id.) Plaintiff’s medical records also show that Dr. Rivero requested authorization to
                                  23   continue the tramadol 50 mg for two weeks until Plaintiff could be evaluated by a
                                  24   provider, by completing a Non-Formulary Drug Request form, CDCR 7374. (Id.) Dr.
                                  25   Rivero’s request for tramadol was approved the next day by a SQSP medical authority.
                                  26   (Id.)
                                  27           Two days later, on June 26, 2014, Plaintiff was seen and evaluated by Dr. Lee as
                                  28                                                 3
                                   1   part of his intake process at SQSP. (Id. ¶ 9, Ex. A at MCCURDY-MSJ 0104-07.) During
                                   2   the visit, Plaintiff told Dr. Lee that he was on tramadol for abdominal pain. (Id.) Plaintiff
                                   3   further stated that he had the abdominal pain near his bellybutton for about two years. (Id.)
                                   4   Plaintiff described the pain as “squeezing that comes and goes,” but not radiating. (Id.)
                                   5   Plaintiff also stated that he had one bowel movement a day, and that he exercised by doing
                                   6   500 push-ups daily since incarcerated in January 2014. (Id.) Plaintiff denied having any
                                   7   fever, weight loss, anorexia, nausea, vomiting, constipation, diarrhea, change in stools, or
                                   8   urinary symptoms. (Id.) Dr. Lee’s physical examination notes state that Plaintiff’s
                                   9   abdomen appeared normal. (Id.) Dr. Lee’s assessment also showed that Plaintiff had a
                                  10   history of hepatitis C and opiate use. (Id.) Dr. Lee’s treatment plan was to: (1) order
                                  11   laboratory tests; (2) maintain Plaintiff’s prescription for tramadol until July 9, 2014; (3)
                                  12   decrease the dosage to 50 mg per day for two weeks after July 9; (4) take Plaintiff off the
Northern District of California
 United States District Court




                                  13   medication two weeks after July 9; (5) order hepatitis C antibody test; (6) get more
                                  14   information regarding Plaintiff’s family medical history; (7) examine the temporal arteries,
                                  15   and test his blood’s ferritin level; (8) provide Plaintiff a chrono for contact lenses and
                                  16   solution for immediate use; (9) refer him to optometry for glasses; (10) request Plaintiff’s
                                  17   medical records from previous providers; and (11) refer Plaintiff to mental health services
                                  18   for his mental health needs. (Id.) Plaintiff was also scheduled for a follow-up within 30 to
                                  19   35 days. (Id.)
                                  20          On June 30, 2014, Plaintiff refused laboratory tests that were ordered by Dr. Lee.
                                  21   (Id. ¶ 10, Ex. A at MCCURDY-MSJ 0108-09.) According to Plaintiff, he did not show up
                                  22   for the lab tests because he was under the impression that the labs were merely for hepatitis
                                  23   C bloodwork, and he had to “pick and choose” days to use his ducats for making
                                  24   appointments. (McCurdy Decl. ¶ 21.)
                                  25          On July 28, 2014, Plaintiff submitted health care services request for abdominal
                                  26   pain, and was seen by a registered nurse. (Tootell Decl. ¶ 11, Ex. A at MCCURDY-MSJ
                                  27   0110.) The nurse noted Plaintiff’s request for tramadol to treat his pain. (Id.) The nurse
                                  28                                                  4
                                   1   noted Plaintiff’s vital signs and that his pain level was a three on a scale of one to ten. (Id.)
                                   2   Plaintiff denied that he had diarrhea. (Id.) Plaintiff was then scheduled to be seen by a
                                   3   physician for his pain complaint. (Id.)
                                   4          On August 1, 2014, Plaintiff was seen, evaluated, and treated by Dr. Devers for his
                                   5   chronic abdominal pain complaint. (Id. ¶ 12, Ex. A at MCCURDY-MSJ 0111-12.) Dr.
                                   6   Devers noted that Plaintiff had chronic abdominal pain, hepatitis C, history of left inguinal
                                   7   and umbilical hernia, and family history of hemochromatosis. (Id.) Dr. Devers also noted
                                   8   that Plaintiff was frustrated because he was tapered off tramadol and gabapentin
                                   9   medications. (Id.) Dr. Devers further noted that Plaintiff’s medical records showed that he
                                  10   had a history of polysubstance abuse. (Id.) Plaintiff denied having nausea, vomiting,
                                  11   constipation, or diarrhea. (Id.) Plaintiff told Dr. Devers that tramadol did not help him
                                  12   much, but a combination of tramadol and gabapentin did improve his pain. (Id.) When
Northern District of California
 United States District Court




                                  13   Dr. Devers suggested a trial of Elavil, Plaintiff declined that medication. (Id.) According
                                  14   to Plaintiff, he refused Elavil because he had serious side effects to the anti-depressant
                                  15   medication in the past. (McCurdy Decl. ¶ 21.) Dr. Devers also offered Plaintiff Tylenol
                                  16   and non-steroidal anti-inflammatory medications, but he again declined those medications.
                                  17   (Tootell Decl. ¶ 12, Ex. A at MCCURDY-MSJ 0111-12.) Dr. Devers explained to
                                  18   Plaintiff that his pain syndrome did not justify narcotic medications at that time. (Id.) Dr.
                                  19   Devers encouraged Plaintiff to go to the Triage and Treatment Area (“TTA”) when he has
                                  20   an episode of acute pain. (Id.) Dr. Devers’s treatment plan for Plaintiff’s hepatitis C was
                                  21   to order follow-up lab tests including genotype and viral load. (Id.) Plaintiff was
                                  22   scheduled for a follow-up visit in three to four weeks with laboratory results. (Id.)
                                  23          On August 2, 2014, Plaintiff walked into SQSP’s TTA for abdominal pain
                                  24   complaint. (Tootell Decl. ¶ 13, Ex. A at MCCURDY-MSJ 0113-14.) Plaintiff reported
                                  25   that he had abdominal pain for two years. (Id.) A registered nurse documented Plaintiff’s
                                  26   vital signs, and noted that Plaintiff denied having any nausea, vomiting, or trauma. (Id.)
                                  27   The nurse also noted that Plaintiff had no acute distress. (Id.) Plaintiff informed the nurse
                                  28                                                  5
                                   1   that he was on gabapentin and tramadol for pain. (Id.) Plaintiff was scheduled for a
                                   2   follow-up primary care provider visit for his pain complaints within three to five days.
                                   3   (Id.) Plaintiff was advised to return to the TTA if his condition became worse, and after
                                   4   drinking ample water, was returned to his cell in stable condition. (Id.)
                                   5          On August 12, 2014, Plaintiff was seen again by Dr. Devers for abdominal pain
                                   6   complaints. (Id. ¶ 14, Ex. A at MCCURDY-MSJ 0115-25.) Dr. Devers noted that
                                   7   Plaintiff had chronic abdominal pain for two years, etiology unclear; hepatitis C; history of
                                   8   left inguinal and umbilical hernia repair in 2000; and family history of hemochromatosis.
                                   9   (Id.) Plaintiff complained to Dr. Devers that he was prescribed tramadol and gabapentin in
                                  10   the past but now he had nothing. (Id.) Dr. Devers, however, noted that Plaintiff had
                                  11   declined ibuprofen, Tylenol, and Elavil for his abdominal pain management at the last
                                  12   visit. (Id.) After assessing and evaluating Plaintiff, Dr. Devers noted that Plaintiff was not
Northern District of California
 United States District Court




                                  13   in acute distress, and that his past ultrasound and current laboratory tests for
                                  14   comprehensive metabolic panel, CBC, and “coags” were all normal. (Id.) Dr. Devers’s
                                  15   plan was to treat Plaintiff’s chronic abdominal pain with ibuprofen and Tylenol on an as-
                                  16   needed basis, getting Plaintiff’s full medical record from his previous providers, and
                                  17   performing a CT scan to look for etiologies. (Id.) Dr. Devers also discussed at length with
                                  18   Plaintiff how he should use the pain medications in light of his hepatitis C condition. (Id.)
                                  19   Regarding Plaintiff’s hepatitis C, Dr. Devers noted that Plaintiff’s laboratory studies were
                                  20   reassuring. (Id.) Dr. Devers discussed the laboratory results with Plaintiff, who stated that
                                  21   he would wait until he mainlines to pursue treatment for hepatitis C. (Id.) Dr. Devers also
                                  22   noted that she offered Plaintiff a visit with a provider at SQSP, but Plaintiff stated that he
                                  23   would like to wait. (Id.) Plaintiff was to have a follow-up in 30 days. (Id.)
                                  24          On September 2, 2014, Plaintiff was seen by a registered nurse for pain complaints
                                  25   in response to a health care services request form dated August 31, 2014. (Id. ¶ 15, Ex. A
                                  26   at MCCURDY-MSJ -0126.) The nurse documented Plaintiff’s vital signs and noted that
                                  27   his pain level was a four on a scale of one to ten. (Id.) Plaintiff asked for tramadol to
                                  28                                                  6
                                   1   manage his pain complaints. (Id.) The nurse noted that Plaintiff’s then current
                                   2   medications included Tylenol and Motrin. (Id.) The nurse also noted that Plaintiff was
                                   3   seen by a physician on August 12, 2014, and that the doctor had explained to him why
                                   4   tramadol was not indicated for his condition. (Id.) The nurse advised Plaintiff to take his
                                   5   prescribed pain medications Motrin and Tylenol. (Id.) The nurse also noted that Plaintiff
                                   6   was to be seen by a physician for further evaluation as scheduled. (Id.)
                                   7          On September 24, 2014, Plaintiff was seen by Dr. Leighton for a follow-up from his
                                   8   August 12, 2014 treatment regarding his chronic abdominal pain and hepatitis C
                                   9   complaints. (Id. ¶ 16, Ex. A at MCCURDY-MSJ 0127-33.) Plaintiff reported to Dr.
                                  10   Leighton that tramadol and some other narcotic were effective in treating his pain. (Id.)
                                  11   He also reported that he gets abdominal pain several times a day. (Id.) Plaintiff’s then
                                  12   current medications included Acetaminophen 325 mg, Ibuprofen 600 mg, and artificial
Northern District of California
 United States District Court




                                  13   tears. (Id.) After assessing and evaluating Plaintiff, Dr. Leighton noted that Plaintiff was a
                                  14   well-nourished 29-year-old man in no acute distress. (Id.) Dr. Leighton noted that
                                  15   Plaintiff did not appear to be in any severe pain, and his abdomen was completely normal.
                                  16   (Id.) Dr. Leighton also noted that Plaintiff’s then recent laboratory test showed that he was
                                  17   immune to hepatitis A and B, completely normal metabolic panel, normal amylase and
                                  18   lipase, normal PT and INR, normal CBC, and normal urinalysis. (Id.) Dr. Leighton’s plan
                                  19   was to treat Plaintiff’s chronic abdominal pain with amitriptyline 25 mg every evening,
                                  20   and to follow-up in four to six weeks. (Id.) Plaintiff initially did not want to take any
                                  21   medication other than tramadol, but Dr. Leighton convinced him to start with amitriptyline
                                  22   25 mg every evening because he had a documented allergic reaction to tramadol, which
                                  23   caused him nausea and vomiting. (Id.) Regarding Plaintiff’s hepatitis C, Dr. Leighton
                                  24   noted that Plaintiff did not appear to have any sequelae, and the disease did not appear to
                                  25   be active. (Id.) Thus, the plan was to recheck laboratories in a year. (Id.) A follow-up
                                  26   appointment was scheduled for Plaintiff’s abdominal pain complaints. (Id.)
                                  27          On October 4, 2014, a nurse issued a medication management referral to Plaintiff
                                  28                                                 7
                                   1   because for three consecutive days, he did not show up for his nurse-administered
                                   2   amitriptyline 25 mg that was prescribed for him to treat his chronic abdominal pain. (Id. ¶
                                   3   17, Ex. A at MCCURDY-MSJ 0134-35.) On October 6, 2014, Dr. Leighton stopped the
                                   4   order for amitriptyline because Plaintiff refused to take it. (Id.)
                                   5            From October 30, 2014 to December 4, 2014, Plaintiff was transferred out of SQSP
                                   6   to Napa County Jail. (Am. Compl. at 24; Tootell Decl. ¶ 18.) Upon his return to SQSP on
                                   7   December 4, 2014, Dr. Wu prescribed Plaintiff acetaminophen 650 mg for one month to
                                   8   treat Plaintiff’s abdominal pain complaints, and scheduled Plaintiff for a primary care
                                   9   provider follow-up within two weeks. (Tootell Decl. ¶ 18, Ex. A at MCCURDY-MSJ
                                  10   0136.)
                                  11            On December 5, 2014, Plaintiff submitted a health care services request form asking
                                  12   to continue medication that he had at the county jail before he returned to SQSP. (Id. ¶ 19,
Northern District of California
 United States District Court




                                  13   Ex. A at MCCURDY-MSJ 0137-39.) Plaintiff’s request was received and reviewed by a
                                  14   registered nurse on December 8, 2014. (Id.) The next day, on December 9, 2014, Plaintiff
                                  15   was seen by Dr. Alvarez. (Id.) After assessing and evaluating Plaintiff, Dr. Alvarez noted
                                  16   that Plaintiff had no new complaints and symptoms but continued to claim to have chronic
                                  17   abdominal pain. (Id.) Dr. Alvarez also noted that Plaintiff’s then recent laboratory test
                                  18   showed normal results. (Id.) Dr. Alvarez further noted that Plaintiff had several surgeries
                                  19   in the past including umbilical hernia, but Plaintiff’s pain syndrome did not match with
                                  20   what would be expected with intermittent adhesional obstructions. (Id.) Dr. Alvarez
                                  21   further noted that Plaintiff had an extensive history of substance abuse and opiate seeking
                                  22   behavior. (Id.) Dr. Alvarez’s plan was to treat Plaintiff’s chronic abdominal pain with
                                  23   Prilosec. (Id.) Dr. Alvarez advised Plaintiff that opiates or tramadol was not indicated for
                                  24   his condition. (Id.) Dr. Alvarez planned to order an upper endoscopy, a colonoscopy, and
                                  25   CT scan with contrast if Plaintiff continued to have the abdominal pain symptoms. (Id.)
                                  26   Dr. Alvarez further noted that Plaintiff had no red flags for serious or systemic disease
                                  27   process of the abdomen. (Id.) Dr. Alvarez educated Plaintiff about the inappropriateness
                                  28                                                  8
                                   1   of opiates for the type of pain complained prior to comprehensive workup including upper
                                   2   and lower endoscopies and imaging as well. (Id.) Regarding Plaintiff’s hepatitis C, Dr.
                                   3   Alvarez noted that Plaintiff had a low viral load of hepatitis C with no evidence of liver
                                   4   inflammation. (Id.) Dr. Alvarez stated that Plaintiff was stable at the time and might
                                   5   benefit from treatment at some point in the future. (Id.) Dr. Alvarez ordered a tetanus
                                   6   vaccine for Plaintiff and scheduled a follow-up appointment. (Id.)
                                   7          On December 16, 2014, Plaintiff submitted a health care services request form
                                   8   asking to see a doctor for back pain. (Id. ¶ 21, Ex. A at MCCURDY-MSJ 0140-44.)
                                   9   Plaintiff’s request was received and reviewed by a registered nurse on December 17, 2014.
                                  10   (Id.) The nurse documented Plaintiff’s vital signs and completed a non-traumatic
                                  11   musculoskeletal complaint worksheet on December 18, 2014. (Id.) Plaintiff stated to the
                                  12   nurse that he hurt his back while exercising. (Id.) The nurse also documented that
Northern District of California
 United States District Court




                                  13   Plaintiff’s then current medication included Tylenol and Prilosec 20 mg. (Id.) Plaintiff
                                  14   was scheduled for a weekly visit with a registered nurse until his condition improved. (Id.)
                                  15          In a follow-up from his December 18, 2014 visit, Plaintiff was seen, evaluated, and
                                  16   treated by a registered nurse on December 26, 2014. (Id. ¶ 22, Ex. A at MCCURDY-MSJ
                                  17   0145-47.) The nurse documented Plaintiff’s vital signs and completed a non-traumatic
                                  18   musculoskeletal complaint worksheet. (Id.) Plaintiff complained that he still had lower
                                  19   back pain that comes and goes, from his prior injury. (Id.) The nurse noted that Plaintiff’s
                                  20   then current medications included Tylenol. (Id.) Plaintiff stated that he had started
                                  21   stretching and exercising again. (Id.) He also informed her that tramadol was effective,
                                  22   and that he finished a bottle of 24 ibuprofen tables in two days and that he was done with
                                  23   the prescribe Tylenol quickly. (Id.) The nursed advised Plaintiff of the dangers of over
                                  24   using pain medications, especially considering his hepatitis C condition. (Id.) Plaintiff
                                  25   agreed with the nurse’s plan of care and received his medications in the RN line that day.
                                  26   (Id.) The nurse instructed Plaintiff to follow-up in the RN clinic in 72 hours if symptoms
                                  27   persisted. (Id.) Plaintiff was also referred for a follow-up at the physician clinic. (Id.)
                                  28                                                  9
                                   1          On January 8, 2015, Plaintiff was seen, evaluated, and treated again by Dr. Alvarez
                                   2   for a routine primary care and follow-up for his back injury and chronic abdominal pain.
                                   3   (Id. ¶ 23, Ex. A at MCCURDY-MSJ 0148-49.) Plaintiff reported that the injury was much
                                   4   improved, and he no longer experienced any discomfort. (Id.) Plaintiff also denied having
                                   5   any nausea, vomiting, and losing weight. (Id.) His laboratory results were unremarkable,
                                   6   and his liver function tests, complete blood count, renal panel, and urinalysis were all
                                   7   normal. (Id.) Plaintiff informed Dr. Alvarez that he stopped taking Prilosec, his
                                   8   prescribed chronic abdominal pain medication, because it did not help. (Id.) Dr. Alvarez
                                   9   assessed that Plaintiff had no red flags for any serious or systemic disease process relating
                                  10   to his chronic abdominal complaint. (Id.) Dr. Alvarez also opined that Plaintiff might
                                  11   have irritable bowel syndrome or dietary intolerances. (Id.) Dr. Alvarez’s treatment plan
                                  12   was to educate Plaintiff to avoid any foods that exacerbate his condition and to discontinue
Northern District of California
 United States District Court




                                  13   Prilosec since Plaintiff was not taking it. (Id.)
                                  14          On January 20, 2015, a registered nurse completed a CDCR 7371 health care
                                  15   transfer information form for Plaintiff, and he was transferred to “CMF” on January 22,
                                  16   2015. (Id. ¶ 24, Ex. A at MCCURDY-MSJ 0150.)
                                  17          B.     Mental Health Care
                                  18          When Plaintiff arrived at SQSP on June 24, 2014, he had a prescription for
                                  19   Neurontin (gabapentin) to manage his stress at the county jail and for not being able to
                                  20   sleep. (Deal Decl. ¶ 6, Ex. A at MCCURDY-MSJ 0001-04, 16-17.) Gabapentin is an
                                  21   anticonvulsant listed as a “non-formulary” medication in CDCR. (Id.) According to the
                                  22   CDC and package insert, there is no mental health indication for gabapentin’s use in
                                  23   psychiatry. (Id.) Defendant Dr. Deal saw Plaintiff through a Psychiatrist on Call and
                                  24   determined that gabapentin was not psychiatrically indicated to Plaintiff. (Id.) Therefore,
                                  25   he ordered for a gradual, two-step taper off over a two-week period (400 mg for seven
                                  26   days and 200 mg for another seven days). (Id.)
                                  27          Two days later, Plaintiff was seen, evaluated, and treated by another SQSP staff
                                  28                                                  10
                                   1   psychiatrist, Dr. Milford. (Id. ¶ 7, Ex. A at MCCURDY-MSJ 0010-15.) Plaintiff told Dr.
                                   2   Milford that he was incarcerated for possession of controlled substance, resisting arrest,
                                   3   and armed robbery, and that he had anger issues all his life, was bipolar, and addicted to
                                   4   heroin. (Id.) Plaintiff also told Dr. Milford that he (Plaintiff) would fail if his prescription
                                   5   for gabapentin was stopped. (Id.) Dr. Milford observed that Plaintiff had substantial
                                   6   history of substance abuse and addiction and agreed with Dr. Deal’s initial assessment to
                                   7   taper Plaintiff’s prescription for gabapentin, referred Plaintiff for several types of tests,
                                   8   advised him to see physicians of medicine to address his other issues, and recommended
                                   9   skills training to improve his pro-social skills, anger management, and sobriety. (Id.) Dr.
                                  10   Milford also discussed with Plaintiff the reasons that his prescription for gabapentin was
                                  11   tapered and set for discontinuation. (Id.)
                                  12          On July 2, 2014, Plaintiff was evaluated and assessed for his mental health needs by
Northern District of California
 United States District Court




                                  13   an Interdisciplinary Treatment Team (“IDTT”). (Id. ¶ 8, Ex. A at MCCURDY-MSJ 0018-
                                  14   22.) The IDTT identified Plaintiff’s mental health problem as anxiety/depression. (Id.)
                                  15   The goal of the treatment was to stabilize Plaintiff emotionally. (Id.)
                                  16          On July 3, 2014, a clinician visited Plaintiff at his cell because Plaintiff refused to
                                  17   be seen in an office setting. (Id. ¶ 9, Ex. A at MCCURDY-MSJ 0023.) Plaintiff stated to
                                  18   the clinician that his mental health was excellent. (Id.)
                                  19          On July 7, 2014, Plaintiff was seen by a psychiatrist, Dr. Lona, for medication
                                  20   management follow-up related to diagnoses of adjustment disorder and polysubstance
                                  21   abuse. (Id. ¶ 10, Ex. A at MCCURDY-MSJ 0024-25.) Plaintiff told Dr. Lona that he was
                                  22   taking gabapentin for about three months in the context of a high stress jail and inability to
                                  23   sleep. (Id.) Plaintiff also stated that he was sleeping and eating well at SQSP, and that he
                                  24   did not need the gabapentin medication anymore. (Id.) Dr. Lona noted that Plaintiff had
                                  25   no major complaint. (Id.) Dr. Lona also noted that Plaintiff wanted to discontinue
                                  26   medication treatment because he had no active symptoms to treat. (Id.) Dr. Lona further
                                  27   noted that Plaintiff and she agreed to continue with gabapentin taper because Plaintiff was
                                  28                                                  11
                                   1   not interested in further medication trials, and she saw no clinical indication for further
                                   2   psychotropic medication trials at the time. (Id.) Dr. Lona, however, noted that therapy for
                                   3   anger management and improvement of coping skills was indicated. (Id.) Dr. Lona also
                                   4   educated Plaintiff on the risks and benefits of medication treatment. (Id.)
                                   5          Plaintiff was seen for routine weekly clinician contacts on the following dates: July
                                   6   9, 15, 24, and 31, 2014; August 21, and 29, 2014; and September 5, 10, and 17, 2014. (Id.
                                   7   ¶¶ 11-15, 17-20, Ex. A at MCCURDY-MSJ 0026-32, 35-39.) During each of those
                                   8   weekly visits, Plaintiff reported that he was doing okay and had no problems. (Id.) The
                                   9   clinicians also noted that Plaintiff appeared stable, alert, fully oriented, not confused,
                                  10   completely coherent, and with no indications of psychopathology or acute distress. (Id.)
                                  11   Plaintiff asked to get out of the mental health services program. (Id. ¶¶ 12, 13.)
                                  12          On August 21, 2014, Plaintiff was seen by Dr. Ponath, a staff psychiatrist, for
Northern District of California
 United States District Court




                                  13   medical evaluation because Plaintiff requested mental health services and reported that his
                                  14   “head feels like a ripe pear.” (Id. ¶ 16, Ex. A at MCCURDY-MSJ 0033-34.) During the
                                  15   visit, Plaintiff told Dr. Ponath that he did not really need medication but wanted to speak
                                  16   with another clinician and give thanks for the treatment he had been receiving. (Id.) Dr.
                                  17   Ponath noted that Plaintiff appeared stable off medication. (Id.) Dr. Ponath also noted that
                                  18   no medication was indicated. (Id.)
                                  19          On September 30, 2014, Defendant Deal was covering for another staff psychiatrist,
                                  20   and saw Plaintiff. (Id. ¶ 24, Ex. A at MCCURDY-MSJ 0041.) The purpose of the
                                  21   appointment was unclear because Plaintiff was not prescribed any psychotropic medication
                                  22   at the time, had not placed a referral for medication evaluation since the August 21, 2014
                                  23   visit, and had not been referred by the individual therapist. (Id.) During the meeting,
                                  24   Plaintiff informed Defendant Deal that he would be returning from administrative
                                  25   segregation to the reception center for a disciplinary hearing, was grieving the denial of
                                  26   prescription for tramadol, planned to try to go to fire camp, and wanted to be out of the
                                  27   mental health services program. (Id.) Defendant Deal noted that Plaintiff was not
                                  28                                                  12
                                   1   prescribed psychotropic medications, and that he was recommended for removal from the
                                   2   mental health services delivery system. (Id.) Defendant Deal concluded that Plaintiff was
                                   3   overall psychiatrically stable for outpatient level of care, and there was no evidence of self-
                                   4   harm or violence. (Id.) Plaintiff’s mood was overall stable, and he was actively
                                   5   participating in treatment. (Id.) Defendant Deal’s assessment also showed that therapy
                                   6   was indicated for anger management and coping skills, but Plaintiff declined the therapy
                                   7   treatment at that time. As with the prior three psychiatrists, Defendant Deal’s treatment
                                   8   plan was to continue Plaintiff off psychotropic medications, follow-up as needed with a
                                   9   psychiatrist, and remove him from the mental health program per his request. (Id.)
                                  10   II.    Summary Judgment
                                  11          Summary judgment is proper where the pleadings, discovery and affidavits show
                                  12   that there is “no genuine dispute as to any material fact and the movant is entitled to
Northern District of California
 United States District Court




                                  13   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  14   “against a party who fails to make a showing sufficient to establish the existence of an
                                  15   element essential to that party’s case, and on which that party will bear the burden of proof
                                  16   at trial . . . since a complete failure of proof concerning an essential element of the
                                  17   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  18   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  19   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  20   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  21   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                  22          Generally, the moving party bears the initial burden of identifying those portions of
                                  23   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  24   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  25   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  26   than for the moving party. But on an issue for which the opposing party will have the
                                  27   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  28                                                  13
                                   1   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                   2   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                   3   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                   4          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                   5   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                   6   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                   7   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                   8   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                   9          The Court’s function on a summary judgment motion is not to make credibility
                                  10   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                  11   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  12   The evidence must be viewed in the light most favorable to the nonmoving party, and the
Northern District of California
 United States District Court




                                  13   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                  14   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                  15   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                  16   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                  17   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                  18   the district court may properly grant summary judgment in favor of the moving party. See
                                  19   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  20   (9th Cir. 2001).
                                  21          A.     Deliberate Indifference
                                  22          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  23   Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the
                                  24   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,
                                  25   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent
                                  26   to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                  27          A “serious” medical need exists if the failure to treat a prisoner’s condition could
                                  28                                                  14
                                   1   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                   2   The following are examples of indications that a prisoner has a “serious” need for medical
                                   3   treatment: the existence of an injury that a reasonable doctor or patient would find
                                   4   important and worthy of comment or treatment; the presence of a medical condition that
                                   5   significantly affects an individual’s daily activities; or the existence of chronic and
                                   6   substantial pain. McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled
                                   7   on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
                                   8   (en banc).
                                   9          A prison official is deliberately indifferent if he knows that a prisoner faces a
                                  10   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                  11   to abate it. See Farmer, 511 U.S. at 837. The official must both know of “facts from
                                  12   which the inference could be drawn” that an excessive risk of harm exists, and he must
Northern District of California
 United States District Court




                                  13   actually draw that inference. Id. If a prison official should have been aware of the risk,
                                  14   but was not, then the official has not violated the Eighth Amendment, no matter how
                                  15   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                  16          “A difference of opinion between a prisoner-patient and prison medical authorities
                                  17   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d
                                  18   1337, 1344 (9th Cir. 1981). Similarly, a showing of nothing more than a difference of
                                  19   medical opinion as to the need to pursue one course of treatment over another is
                                  20   insufficient, as a matter of law, to establish deliberate indifference, see Toguchi v. Chung,
                                  21   391 F.3d 1051, 1058, 1059-60 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.
                                  22   1989); Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970). In order to prevail on a
                                  23   claim involving choices between alternative courses of treatment, a plaintiff must show
                                  24   that the course of treatment the doctors chose was medically unacceptable under the
                                  25   circumstances and that he or she chose this course in conscious disregard of an excessive
                                  26   risk to plaintiff’s health. Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,
                                  27   332 (9th Cir. 1996) (citing Farmer, 511 U.S. at 837).
                                  28                                                 15
                                   1          A claim of medical malpractice or negligence is insufficient to make out a violation
                                   2   of the Eighth Amendment. See Toguchi, 391 F.3d at 1060; Hallett v. Morgan, 296 F.3d
                                   3   732, 744 (9th Cir. 2002); Franklin, 662 F.2d at 1344; see, e.g., Frost v. Agnos, 152 F.3d
                                   4   1124, 1130 (9th Cir. 1998) (finding no merit in claims stemming from alleged delays in
                                   5   administering pain medication, treating broken nose and providing replacement crutch,
                                   6   because claims did not amount to more than negligence); O’Loughlin v. Doe, 920 F.2d
                                   7   614, 617 (9th Cir. 1990) (repeatedly failing to satisfy requests for aspirins and antacids to
                                   8   alleviate headaches, nausea and pains is not constitutional violation; isolated occurrences
                                   9   of neglect may constitute grounds for medical malpractice but do not rise to level of
                                  10   unnecessary and wanton infliction of pain).
                                  11                 1.     Defendant’s Involvement with Tramadol Taper
                                  12          Plaintiff claims that SQSP officials denied his appeals for pain medication and other
Northern District of California
 United States District Court




                                  13   accommodations, and that they would only prescribe Tylenol or ibuprofen. (Am. Compl.
                                  14   at 6.) It appears from Plaintiff’s record of grievances that he exhausted this claim only
                                  15   with respect to Defendant Deal. (Docket No. 104 at 6-7.) Defendant Deal asserts that he
                                  16   is entitled to summary judgment because he did not discontinue Plaintiff’s prescription for
                                  17   tramadol. (Mot. at 13.) In opposition, Plaintiff asserts that Defendant Deal was personally
                                  18   involved in discontinuing his prescription for tramadol. (Opp. at 2; McCurdy Decl. at 4.)
                                  19   In support, he submits two medication reconciliation charts showing that Defendant Deal
                                  20   was involved in prescribing tramadol 50 mg tablets to Plaintiff on June 24, 2014 and June
                                  21   27, 2014. (Opp. at 12-13.) In reply, Defendant asserts that these records should be
                                  22   disregarded because they are falsified and not properly authenticated. (Reply at 1-2.)
                                  23   Defendant provides authenticated copies of the same record from the custodian of records
                                  24   at California State Prison, Corcoran, which show that the charts provided by Plaintiff are
                                  25   not true and correct copies. (Id., Allen-Caldera Decl. ¶ 5, Docket No. 139-1; Molina Decl.
                                  26   ¶ 2, Docket No. 139-2.) The authenticated records show that the prescriptions for tramadol
                                  27   were ordered by Drs. Rivero and Lee. (Id., Exs. A, B.) This fact is further supported by
                                  28                                                 16
                                   1   SQSP’s pharmacy records, which show that Drs. Rivero and Lee were the physicians who
                                   2   ordered Plaintiff’s prescriptions for tramadol 50 mg tablets on June 24, 2014 and June 27,
                                   3   2014. (Crutcher Decl. ¶ 4-5, Docket No. 139-4; Id., Exs. A, B, C.) Lastly, Defendant
                                   4   points out that Plaintiff’s previous filing with the Court includes a copy of the non-falsified
                                   5   actual medication reconciliation records showing that Drs. Rivero and Lee were the
                                   6   physicians who ordered his June 24, 2014 and June 27, 2014 prescriptions for tramadol 50
                                   7   mg tablets, not Defendant Deal. (Reply at 2, citing Docket No. 11-3 at 8-9.) Plaintiff also
                                   8   submitted copies of other portions of his medical records, none of which, as Defendant
                                   9   points out, contains any relevant information on the issue of whether Defendant Deal was
                                  10   involved with the tapering of Plaintiff’s prescription for tramadol. (Opp. at 5-10; Reply at
                                  11   3.)
                                  12          Although the Court is concerned about Defendant’s allegation that Plaintiff has
Northern District of California
 United States District Court




                                  13   submitted falsified documents, that is not an issue the Court can resolve under Rule 56.
                                  14   However, the Court agrees with Defendant that Plaintiff’s version of the medical
                                  15   reconciliation records is not authenticated and thus not admissible. Based on Dr. Deal and
                                  16   the custodian of records’ declarations, it appears that Plaintiff would not be able to
                                  17   authenticate his proffered documents. Accordingly, the exhibits submitted with Plaintiff’s
                                  18   opposition at ECF 136-12 and 13 are inadmissible as lacking proper authentication under
                                  19   Rule 901(a) of the Federal Rules of Evidence and will therefore not be considered in ruling
                                  20   on Defendant Deal’s summary judgment motion. Fed. R. Civ. P. 56(e).
                                  21          The evidence presented does not show a genuine dispute as to any material fact
                                  22   relating to Plaintiff’s claim of deliberate indifference against Defendant Deal for allegedly
                                  23   discontinuing his tramadol prescription. Plaintiff’s medical records show that during the
                                  24   less than six-months period that Plaintiff spent at SQSP, he received regular medical
                                  25   treatment for his chronic abdominal pain and monitoring of his hepatitis C. See supra at 3-
                                  26   10. Each time Plaintiff complained of abdominal pain, he was seen and evaluated by a
                                  27   medical official. Id. After he was tapered off tramadol for valid medical concerns,
                                  28                                                 17
                                   1   including its addictive potential and Plaintiff’s documented allergic reaction, Plaintiff was
                                   2   prescribed alternative pain medications. Id. Furthermore, there is no evidence that
                                   3   Defendant Deal was at all involved in the decision to discontinue Plaintiff’s prescription
                                   4   for tramadol. Rather, Defendant states in his declaration that he was never involved in
                                   5   either prescribing or discontinuing Plaintiff’s prescription for tramadol. (Deal Decl. ¶ 4.)
                                   6   Although Plaintiff asserts that Defendant Deal was a psychiatrist and therefore personally
                                   7   involved in the treatment of both medical and mental health issues, (McCurdy Decl. ¶ 8),
                                   8   Plaintiff fails to show support for this in his medical records. Rather, Defendant Deal had
                                   9   only two medical encounters with Plaintiff at SQSP, and both were regarding his mental
                                  10   health treatment, not his pain complaints. See supra at 10, 12. Defendant Deal cannot be
                                  11   liable for any alleged violation of Plaintiff’s Eighth Amendment rights due to the
                                  12   discontinuation of his tramadol medication where Defendant neither actually nor
Northern District of California
 United States District Court




                                  13   proximately caused the deprivation of that right. See Lemire v. Cal. Dept. of Corrections
                                  14   & Rehabilitation, 726 F.3d 1062, 1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634
                                  15   (9th Cir. 1998). Plaintiff has failed to meet his burden of identifying with reasonable
                                  16   particularity the evidence that precludes summary judgment. See Keenan, 91 F.3d at 1279.
                                  17   Accordingly, Defendant is entitled to summary judgment on this claim. Id.; see Celotex
                                  18   Corp., 477 U.S. at 323-24.
                                  19                 2.     Pain Management
                                  20          Plaintiff claims that when he arrived at SQSP, the doctors discontinued all his
                                  21   medications, and that he was in “severe pain.” (Am. Compl. at 6.) Defendant asserts that
                                  22   Plaintiff received medically adequate treatment and that he was not deliberately indifferent
                                  23   as a matter of law. (Mot. at 14, 17.) Plaintiff asserts in opposition that after he was
                                  24   tapered off tramadol, he was prescribed “nothing else” and suffered great pain. (McCurdy
                                  25   Decl. ¶ 15.) Plaintiff claims that medical personnel changed his medication without
                                  26   considering his previous medical records and that they discriminated against him for
                                  27   having a drug history. (Id. ¶ 16.) In reply, Defendant asserts that Plaintiff fails to identify
                                  28                                                 18
                                   1   a single specific instance that he was denied treatment for his pain complaint, and that
                                   2   Plaintiff concedes in opposition that he received treatment every time he complained of
                                   3   “severe pain.” (Reply at 4.)
                                   4          Even crediting Plaintiff’s version of the medical reconciliation records that purport
                                   5   to show that Defendant Deal was involved in the decision to taper Plaintiff off tramadol,
                                   6   Plaintiff has failed to submit any evidence to support his claim that the decision amounts to
                                   7   deliberate indifference to a serious medical need. Plaintiff’s claim is essentially that SQSP
                                   8   medical staff wrongfully tapered him off tramadol even though he had been treated with it
                                   9   successfully at previous institutions. In other words, Plaintiff is challenging SQSP medical
                                  10   staff’s chosen course of treatment – to taper him off tramadol and replace his pain
                                  11   management with formulary medication like ibuprofen and Tylenol – versus the alternative
                                  12   course of treatment, i.e., to continue the tramadol prescription. However, in order to
Northern District of California
 United States District Court




                                  13   prevail on a claim involving choices between alternative courses of treatment, Plaintiff
                                  14   must show that the course of treatment the SQSP medical staff chose was medically
                                  15   unacceptable under the circumstances and that they chose this course in conscious
                                  16   disregard of an excessive risk to Plaintiff’s health. Toguchi, 391 F.3d at 1058.
                                  17          The undisputed facts show that SQSP medical staff did not choose a course of
                                  18   treatment in conscious disregard of an excessive risk to Plaintiff’s health. Plaintiff was
                                  19   seen and treated by SQSP medical staff for pain management at least 16 times, including
                                  20   the following: June 24 (upon arrival for abdominal pain), June 25 (chronic abdominal
                                  21   pain), June 28 (abdominal pain), August 1 (chronic abdominal pain), August 2 (abdominal
                                  22   pain), August 12 (chronic abdominal pain), September 24 (follow-up re chronic abdominal
                                  23   pain), December 4 (abdominal pain), December 9 (chronic abdominal pain), December 18
                                  24   (back injury), and January 8 (back injury and chronic abdominal pain). See supra at 3-9.
                                  25   At each of these encounters, Plaintiff was evaluated and treated for his complaint of
                                  26   abdominal pain and provided with various types of pain management medications for his
                                  27   pain, including: tramadol (for a month from June 24 to July 23), ibuprofen, Tylenol,
                                  28                                                19
                                   1   Motrin, acetaminophen 325 mg, ibuprofen 600 mg, amitriptyline 25 mg, acetaminophen
                                   2   650 mg, and Prilosec 20 mg. Id. As Defendant asserts, at least six different physicians
                                   3   and multiple nurses saw, evaluated, and treated Plaintiff for his chronic abdominal pain
                                   4   complaints. Id. Furthermore, Plaintiffs tramadol prescription was not automatically
                                   5   discontinued upon his arrival at SQSP on June 24, 2014, but rather continued for a month
                                   6   until July 23, 2014, to treat his chronic abdominal complaints. Id. at 3-4. Plaintiff was
                                   7   ultimately tapered off tramadol because every physician at SQSP who assessed, evaluated
                                   8   and treated Plaintiff did not find that tramadol was the appropriate medication to treat his
                                   9   chronic abdominal pain complaints. Id. at 4-10. Specifically, the six physicians who
                                  10   assessed and evaluated Plaintiff at different times prescribed him other types of formulary
                                  11   medications. Id. As such, there is no evidence that any of these physicians ignored
                                  12   Plaintiff’s complaints of chronic abdominal pain, particularly where he exhibited no acute
Northern District of California
 United States District Court




                                  13   distress nor had any other symptoms such as nausea, vomiting, constipation, or diarrhea.
                                  14   Id. Even if they should have been aware of the risk but were not, then they have not
                                  15   violated the Eighth Amendment, no matter how severe the risk. See Gibson, 290 F.3d at
                                  16   1188. Here, there is no evidence that any of the treating physicians, or Defendant Deal for
                                  17   that matter, was ever actually aware of any severe risk to Plaintiff due to his lack of
                                  18   tramadol medication and that they failed to take reasonable steps to abate it. See Farmer,
                                  19   511 U.S. at 837.
                                  20          Furthermore, the evidence shows that Plaintiff refused alternative treatment options
                                  21   several times: June 30, 2014, he refused laboratory tests, see supra at 4; on August 1,
                                  22   2014, he refused Elavil a few days after his tramadol prescription was discontinued, id. at
                                  23   5; in October 2014, he refused for three consecutive days to take amitriptyline 25 mg that
                                  24   was prescribed to treat his chronic abdominal pain, id. at 7. In opposition, Plaintiff asserts
                                  25   that he refused laboratory tests because he mistakenly believed it was for his hepatitis C,
                                  26   and that he refused Elavil because he had experienced serious side effects to it in the past.
                                  27   (McCurdy Decl. ¶ 21.) Even if the Court assumes these assertions are true, Plaintiff still
                                  28                                                 20
                                   1   offers no explanation as to why he refused to take the amitriptyline medication prescribed
                                   2   by Dr. Leighton. See supra at 7-8. Because Plaintiff refused at least one alternative
                                   3   treatment option, it cannot be said that he suffered undue pain solely because of SQSP
                                   4   medical staff’s deficient medical care. Lastly, Plaintiff’s assertion that Defendant and
                                   5   other medical staff discriminated against him because of his drug history, even if true, is
                                   6   not enough to establish that they acted with deliberate indifference, particularly since it is
                                   7   undisputed that he was prescribed alternative medications to treat his ongoing pain.
                                   8          Based on these undisputed facts, Plaintiff has failed to show that SQSP medical
                                   9   staff’s chosen course of treatment was medically unacceptable under the circumstances
                                  10   and that they chose this course in conscious disregard of an excessive risk to Plaintiff’s
                                  11   health. Toguchi, 391 F.3d at 1058. Lastly, Plaintiff’s preference for tramadol over other
                                  12   medications that were prescribed for him is merely a difference in medical opinion
Northern District of California
 United States District Court




                                  13   between a prisoner and prison medical authorities which is insufficient to give rise to a §
                                  14   1983 claim. See Franklin, 662 F.2d at 1344. Accordingly, Defendant Deal is entitled to
                                  15   summary judgment on this claim. See Celotex Corp., 477 U.S. at 323-24.
                                  16                 3.     Mental Health Needs
                                  17          Plaintiff also made several allegations regarding his mental health needs, including
                                  18   the claim that SQSP mental health staff wanted to “keep” him as a mental health inmate,
                                  19   and force him to take psychotropic medication. (Am. Compl. at 7.) Defendant asserts that
                                  20   he did not demonstrate deliberate indifference to Plaintiff with respect to his mental health
                                  21   needs. (Mot. at 14, 17.)
                                  22          The evidence presented does not show a genuine dispute as to any material fact
                                  23   relating to Plaintiff’s claim of deliberate indifference against Defendant Deal with respect
                                  24   to his mental health needs. During his less than six-months incarceration at SQSP,
                                  25   Plaintiff was seen and treated by SQSP’s mental health staff over thirty times. See supra
                                  26   at 10-13; (Desta Decl., Ex. A). He was seen and treated by at least four different staff
                                  27   psychiatrists, multiple clinicians, and the IDTT. Id. Defendant Deal had only two medical
                                  28                                                 21
                                   1   encounters with Plaintiff: first on Plaintiff’s arrival at SQSP on June 24, 2014 through a
                                   2   Psychiatrist on Call consultation, and second in a face-to-face meeting on September 30,
                                   3   2014. Id. at 10, 12-13. When he arrived at SQSP, on June 24, 2014, Plaintiff had a
                                   4   prescription from a previous provider at a county jail for Neurontin (gabapentin), to help
                                   5   manage his stress and sleep. Id. at 10. However, Defendant Deal determined during the
                                   6   Psychiatrist on Call consultation that gabapentin was not psychiatrically indicated, and
                                   7   therefore ordered a gradual, two-step taper over two weeks. Id. Two days later, another
                                   8   staff psychiatrist agreed with Defendant Deal’s initial assessment to taper Plaintiff off
                                   9   gabapentin after another evaluation and assessment of Plaintiff. Id. A little over a week
                                  10   later, Plaintiff met with another SQSP staff psychiatrist who noted that Plaintiff had no
                                  11   clinical indication for further psychotropic medication and that Plaintiff also stated that he
                                  12   had no active symptoms to treat; both doctor and patient agreed to continue with the
Northern District of California
 United States District Court




                                  13   gabapentin taper. Id. at 10. On August 21, 2014, Plaintiff met with another SQSP
                                  14   psychiatrist who determined that no medication was indicated after an evaluation and
                                  15   assessment. Id. at 12. Then on the September 30, 2014 face-to-face encounter with
                                  16   Defendant Deal, Plaintiff stated that he wanted to be removed from the mental health
                                  17   services program. Id. at 12. Defendant Deal evaluated Plaintiff and noted that he was
                                  18   psychiatrically stable for outpatient level of care, and that there was no evidence of self-
                                  19   harm or violence. His mood was overall stable, and he was actively participating in
                                  20   treatment. Id. at 12-13. Accordingly, Defendant Deal planned to continue Plaintiff off
                                  21   psychotropic medications, follow-up as needed with psychiatrist, and to remove Plaintiff
                                  22   from the mental health program as requested. Id. at 13. This undisputed evidence shows
                                  23   that Defendant Deal did not act with deliberate indifference with respect to Plaintiff’s
                                  24   mental health needs during the two encounters. Nor is there any support for Plaintiff’s
                                  25   allegation that mental health staff wanted to “keep” him as a mental health inmate and that
                                  26   they forced him to take psychotropic medication.
                                  27          In opposition, Plaintiff asserts that the gabapentin had helped him in the past and
                                  28                                                 22
                                   1   that even after he was transferred from SQSP to another facility, the mental health officials
                                   2   there prescribed the same medication to treat his pain and mental health issues. (McCurdy
                                   3   Decl. 22.) Plaintiff claims that after he was tapered off gabapentin, he experienced serious
                                   4   mental health issues. (Id.) However, there is no indication of any serious mental health
                                   5   issues in his medical records. Rather, during his numerous clinic visits, Plaintiff reported
                                   6   that he was doing okay and had no problems. See supra at 12. Furthermore, as with his
                                   7   claim involving his tramadol prescription, this claim regarding gabapentin medication is
                                   8   essentially a “chosen course of treatment” claim: that medical staff chose to taper him off
                                   9   gabapentin versus the alternative course of treatment of continuing it. However, in order
                                  10   to prevail on such a claim, Plaintiff must show that the course of treatment that Defendant
                                  11   and other SQSP mental health staff chose was medically unacceptable under the
                                  12   circumstances and that they chose this course in conscious disregard of an excessive risk to
Northern District of California
 United States District Court




                                  13   Plaintiff’s health. Toguchi, 391 F.3d at 1058. As discussed above, all the SQSP
                                  14   psychiatrists who evaluated and assessed Plaintiff, including Defendant Deal, found that
                                  15   gabapentin was not psychiatrically indicated, and agreed that tapering Plaintiff off it was
                                  16   appropriate. See supra at 21. Furthermore, Plaintiff appeared to be doing well without any
                                  17   psychotropic medication, which could only indicate to staff that Plaintiff’s mental health
                                  18   had improved. Id. Based on this undisputed evidence, Plaintiff has failed to establish that
                                  19   Defendant Deal, or any other SQSP mental health staff, chose a course of treatment that
                                  20   was medically unacceptable under the circumstances and with a conscious disregard of an
                                  21   excessive risk to Plaintiff’s mental health. Accordingly, Defendant Deal is entitled to
                                  22   summary judgment on this claim. See Celotex Corp., 477 U.S. at 323.
                                  23          After reviewing Plaintiff’s history of medical and mental health treatment while at
                                  24   SQPS, the Court finds that the evidence presented does not show a genuine dispute as to
                                  25   any material fact relating to Plaintiff’s claim of deliberate indifference against Defendant
                                  26   Deal. Assuming that Plaintiff’s medical condition constitutes “serious” medical needs, see
                                  27   McGuckin, 974 F.2d at 1059-60, Plaintiff has failed to show that Defendant responded
                                  28                                                 23
                                   1   with deliberate indifference because there is no evidence that Defendant knowingly
                                   2   disregarded a substantial risk of serious harm to Plaintiff in his manner of treatment. See
                                   3   Farmer, 511 U.S. at 837. Plaintiff has failed to point to specific facts showing that there is
                                   4   a genuine issue for trial, see Celotex, 477 U.S. at 324, or identify with reasonable
                                   5   particularity the evidence that precludes summary judgment, Keenan, 91 F.3d at 1279.
                                   6   Accordingly, Defendant is entitled to judgment as a matter of law. Id.; Celotex Corp., 477
                                   7   U.S. at 323.
                                   8

                                   9                                             CONCLUSION
                                  10            For the reasons stated above, Defendant B. Deal’s motion for summary judgment,
                                  11   (Docket No. 118), is GRANTED.5 The Eighth Amendment deliberate indifference claim
                                  12   against him is DISMISSED with prejudice.
Northern District of California
 United States District Court




                                  13            This order terminates Docket No. 118.
                                  14            IT IS SO ORDERED.
                                  15   Dated: _September 11, 2019__                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  16
                                                                                          United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24   Order Granting MSJ
                                       PRO-SE\BLF\CR.17\01043McCurdy_grant-msj
                                  25

                                  26   5
                                         Because the Court finds that no constitutional violation occurred, it is not necessary to
                                  27   reach Defendant’s qualified immunity argument.

                                  28                                                 24
